Citation Nr: 0824584	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  00-17 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from February 1990 to April 
1992, to include service in Southwest Asia from October 1990 
to April 1991.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In November 2007 the RO granted service connection for 
gastroesophageal reflux disease, as satisfying the veteran's 
claim for service connection for a stomach disorder which had 
been on appeal.  As the November 2007 decision was a full 
grant of benefits requested in that claim, there is no longer 
a case in controversy for review by the Board as to that 
issue.

The Board in December 2005 remanded the appealed claim for 
service connection for chronic fatigue syndrome (then styled 
simply as "fatigue") to the RO for further development.  
The Board again remanded the claim in March 2007.  The claim 
now returns to the Board for further review.  



FINDINGS OF FACT

1.  The veteran does not have chronic fatigue syndrome.  

2.  The preponderance of the medical evidence is against a 
finding that the veteran has an undiagnosed illness 
manifested by fatigue.  Rather, the weight of the evidence is 
to the effect that the veteran has fatigue due to diagnosed 
disability and side effects of medication, as well as due to 
sleep deprivation associated with demands of being in school 
and fathering a child.  


CONCLUSION OF LAW

The veteran does not have fatigue that is the result of 
disease or injury incurred in active military service, to 
include as due to undiagnosed illness or other qualifying, 
chronic disability.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 
(West 1991 & 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(1998); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The RO issued a VCAA letter in May 2002 addressing the 
veteran's claims, including service connection for chronic 
fatigue syndrome.  This letter erroneously stated that the 
fatigue claim had been previously (finally) denied, and that 
new and material evidence would be required to reopen the 
claim.  However, subsequent VCAA notice in April 2005, 
February 2006, and March 2007 addressed the claim as an 
original claim, and notice letters were followed by 
readjudication of the claim for service connection for 
fatigue in SSOCs in September 2006 and November 2007.  These 
three VCAA letters in April 2005, February 2006, and March 
2007 effectively satisfied all three notice requirements of 
the VCAA.  The letters informed of the evidence required to 
substantiate the claim for service connection.  See 38 C.F.R. 
Part 3.  They also advised the appellant as to what evidence 
VA would seek to provide and what evidence the veteran was 
expected to provide.  Also by these letters, the veteran was 
told that it was ultimately his responsibility to see that 
pertinent evidence not in Federal possession is obtained.  
The March 2007 VCAA letter expressly noted that the claim was 
including as due to undiagnosed illness.  The April 2005 VCAA 
letter informed generally of the bases for service 
connection, including the presumption in the law for certain 
diseases based on service in the Southwest Asia theater of 
operations during the PersianGulf War.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
These Dingess elements of notice were not afforded the 
veteran prior to the RO adjudication or re-adjudication the 
claim for service connection for chronic fatigue syndrome or 
fatigue due to undiagnosed illness.  However, ultimately, 
there is no prejudice because the appealed claim for service 
connection is herein denied.  

With regard to the VA duty to assist the veteran in the 
development of the claim, VA duly assisted the veteran in the 
procurement of service clinical records and pertinent 
treatment records, and in providing an examination.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA letters 
requested that the veteran advise of any VA and/or private 
medical sources of evidence pertinent to his claims, and to 
provide necessary authorization to obtain those records.  It 
also requested evidence and information about treatment after 
service.  The veteran informed of no such post-service 
records beyond VA treatment records, and provided none to be 
associated with the clams folder.  Service clinical records 
as well as VA treatment and examination records were obtained 
and associated with the claims file.  
 
The veteran provided his own statements regarding the onset 
and etiology of his claimed fatigue, as well as other 
supportive lay statements, which are duly documented within 
the claims file.  He advised of no additional obtainable VA 
or private treatment records pertinent to his claim, beyond 
the VA records obtained and the Social Security records 
obtained in August 2004.  All records and statements received 
were associated with the claims file, and the veteran was 
duly informed, including by the appealed June 1999 rating 
action as well as VCAA letters, and subsequent SOC and SSOCs, 
of records obtained in furtherance of his claim, and thus by 
implication of records not obtained.  He was also adequately 
informed of the importance of obtaining all relevant records.  
He has not identified any additional existing evidence 
presenting a reasonable possibility of furthering the 
appealed claim here denied.  

VA examinations to address medical issues underlying the 
veteran's claim for service connection for fatigue were 
conducted in March 2000 and July 2007.  The July 2007 
examiner also previously prepared an evaluation report in 
March 2006 based on review of the record, when the veteran 
had not appeared for an examination.  The July 2007 
examination included careful review of the record, physical, 
and the arrival at medical findings and opinions which, when 
taken together with the balance of evidence of record, afford 
sufficient evidentiary bases for the Board's determinations 
herein.  Hence, the Board finds the July 2007 VA examination 
report, taken together with all the evidence of record, is 
adequate for purposes of the Board's determination herein.  

There remains no further duty to develop the claim here 
adjudicated.  There is no indication that reported or 
otherwise available treatment or examination records have not 
been appropriately requested.  Obtained records were 
associated with the claims folders.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of these 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board is also satisfied that development requested in the 
December 2005 and March 2007 remands have been satisfactorily 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Development consisted of obtaining indicated records with the 
veteran's cooperation, and obtaining a further VA examination 
addressing questions posed, including based on review of the 
record.  Moreover, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.

The veteran has addressed his claim by submitted statements 
as well as by testimony at an RO hearing conducted in March 
2001.  There is no indication that he desires a further 
opportunity to address his claim that has not been fulfilled.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefits flowing to the 
veteran.  The Court of Appeals for Veteran Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

II.  Service Connection for Chronic Fatigue Syndrome, or for
Fatigue as Due to Undiagnosed Illness

The Board notes initially that the veteran's claim for 
service connection for fatigue has been considered as 
directly related to service, and as due to undiagnosed 
illness or other qualifying, chronic disability pursuant to 
38 U.S.C. § 1117.  The Board herein considers these 
alternative theories of entitlement.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board notes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  For example, mere pain, 
alone, without a diagnosed or identifiable underlying malady 
or condition does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf War veteran who exhibits objective indications 
of a "qualifying chronic disability" that became manifest 
during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent during the presumptive 
period prescribed by the Secretary.  VA has extended the 
period within which such disabilities must become manifest to 
a compensable degree in order for entitlement to compensation 
to be established.  The period was extended from December 31, 
2006, to December 31, 2011.  See 71 Fed. Reg. 75,669-75,672 
(Dec. 18, 2006) (as codified at 38 C.F.R. § 3.317(a)(1)(i) 
(2007)).  Furthermore, the chronic disability must not be 
attributed to any known clinical disease by history, physical 
examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a), (b).

Congress revised 38 U.S.C. § 1117, effective March 1, 2002.  
In the amended version, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded 
to include (a) undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
During the pendency of this appeal, effective June 10, 2003, 
VA promulgated revised regulations to, in part, implement 
these statutory changes, which expanded and liberalized the 
criteria for granting compensation.  See 38 C.F.R. 
§ 3.317(a)(2) (2007).  

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification. 38 C.F.R. § 3.317(a)(3).

The new law also codified the same list of signs and symptoms 
of an undiagnosed illness as had previously been included in 
38 C.F.R. § 3.317.  Signs or symptoms that may be 
manifestations of an undiagnosed illness or a chronic multi- 
symptom illness include the following, but are not limited 
to: fatigue, unexplained rashes or other dermatological signs 
or symptoms, headache, muscle pain, joint pain, neurological 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the upper or lower respiratory 
system, sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss or menstrual disorders.  38 U.S.C.A. § 1117(g).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical 
evidence).

In this case, the veteran was afforded a VA examination in 
March 2000 to address claimed fatigue or chronic fatigue 
syndrome.  The examiner noted the veteran's report of onset 
of symptoms in 1991, and further noted his report of 
debilitating fatigue resulting in an average impairment in 
daily activities below 50 percent of pre-illness activity 
level.  The examiner assessed that the following nine of ten 
chronic fatigue syndrome criteria were met (with six required 
to arrive at a diagnosis chronic fatigue syndrome): onset of 
condition within a three-month time period; nonexudative 
pharyngitis; palpable or tender cervical or axillary lymph 
nodes; generalized muscle aches or weakness; fatigue lasting 
24 hours or longer after exercise; headaches different that 
present premorbidly; migratory joint pains; 
neuropsychological symptoms; and sleep disturbance.  The 
examiner concluded that chronic fatigue syndrome was present, 
though without incapacitating episodes.  

The veteran was to have undergone a further VA examination in 
March 2006 to address chronic fatigue syndrome, but he failed 
to appear for that examination.  The examiner nonetheless 
reviewed the claims folder and assessed that chronic fatigue 
syndrome was not present.  Rather, the physician concluded 
that the veteran's low energy and fatigue were attributable 
to his depression and side-effects of medication to treat 
that mental illness.  

That same physician who provided the March 2006 report was 
able to examine the veteran in July 2007.  The examiner noted 
that at that examination the veteran demonstrated several 
minutes of exertional physical exercise, without evidence of 
chronic fatigue syndrome.  The examiner further noted that 
the veteran was presently a college student as well as a 
parent, and was able to keep up with studies and not miss 
classes due to undue fatigue.  The veteran was noted to be 
tired after a long night with frequent awakenings of his 
infant child.  The physician also noted that he veteran was 
presently taking medications for mental conditions of 
schizophrenia and depression.  The examiner concluded that 
the veteran's loss of sleep due to his infant child, as well 
as his mental disorders and the medications taken for them 
all likely contributed to the veteran's tiredness or lack of 
energy.  The examiner accordingly concluded that the veteran 
did not have chronic fatigue syndrome or any undiagnosed 
illness that was causing his tiredness or fatigue.  

The July 2007 examiner affirmed his March 2006 conclusions, 
including to the effect that the VA examiner in March 2000 
was erroneous in his assessment of chronic fatigue syndrome.  

The Board has reviewed the balance of the claims file, 
including treatment records of recent years, and notes that 
these support the medical findings of the July 2007 VA 
examiner, including the veteran's diagnosis with mental 
disorder and treatment with medications for mental disorder.  
The March 2000 VA examiner failed to ascertain the presence 
of mental disorder, or the presence of other factors 
potentially causative of complained-of tiredness or fatigue 
symptoms.  Because the evaluation by the July 2007 examiner 
is supported by the clinical record findings including of 
fatigue associated with mental illness and fatigue associated 
with duties of parenthood and schooling, and that clinical 
record did not inform the evaluation by the March 2000 VA 
examiner, the Board finds that the July 2007 VA examiner's 
conclusions warrant acceptance in the Board's evidentiary 
weighing, and the Board accordingly is compelled to reject 
the contradicting March 2000 VA examiner's conclusion of the 
presence of chronic fatigue syndrome.  

The Board has duly considered the veteran's contentions as 
well as his testimony at a March 2001 hearing, and well the 
other submitted lay statements.  However, the question of the 
presence of chronic fatigue syndrome is ultimately a medical 
question not subject to lay knowledge.  So too, the question 
of whether the veteran has a chronic disorder manifested by 
fatigue not due to any diagnosed disorder is a medical 
question, because a medical examiner must ultimately answer 
whether the symptom(s) are medically attributable to a 
diagnosed disorder.  Thus, ultimately, these lay statements 
cannot outweigh the well-documented medical conclusion that 
the veteran does not have chronic fatigue syndrome, and that 
he does not have fatigue as an undiagnosed illness.  

In the absence of chronic fatigue syndrome being shown by the 
record, the preponderance of the evidence is against the 
claim for service connection for chronic fatigue syndrome.  
38 C.F.R. § 3.303.  With the weight of the evidence to the 
effect that the veteran's fatigue is due to his diagnosed 
mental disorder and side effects of treatment for such 
disorder, as well as due to sleep deprivation and excess 
responsibilities as a student and parent, which are not 
themselves illnesses, the weight of the evidence is against 
the veteran having an undiagnosed illness causative of 
fatigue, and the claim on that basis must be denied.  38 
U.S.C.A. § 1117; 38 C.F.R. §  3.317(a),(b); Sanchez-Benitez, 
supra.

Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for fatigue including as due to 
undiagnosed illness, or for chronic fatigue syndrome, is 
denied. 



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


